Citation Nr: 1539792	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  96-24 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a low back disorder, claimed as secondary to the service-connected left knee disability.
 
2. Entitlement to service connection for a left hip disorder, claimed as secondary to the service-connected left knee disability.
 
3. Entitlement to service connection for a right knee disorder, claimed as secondary to the service-connected left knee disability


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Navy from January 1970 to January 1974.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a September 1995 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran testified at a hearing held at the RO before a Hearing Officer in September 1996, and later at a December 1998 hearing held before a Veterans Law Judge (VLJ) in Washington, DC (who subsequently retired).  In March 2010, the Veteran testified at an RO hearing before a Hearing Officer.  Transcripts of said hearings have been associated with the record.  The Veteran was afforded an opportunity for another hearing in view of the VLJ's retirement, but did not respond to the request.

The Board initially remanded this case to the RO in May 1999 for additional development of the record and for VA examinations.

In September 2005, the Board denied the claims presently on appeal.  Following an appeal by the Veteran to the United States Court of Appeals for Veterans Claims (Court), the Court issued an Order in August 2006 granting a Joint Motion for Remand (JMR) by the parties, vacating the decision and remanding the matters to Board for further action.  In April 2007, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, DC for actions in compliance with the JMR. 

Through a May 2008 decision, the Board once again denied the Veteran's claims.  The Veteran appealed the decision, and the Court issued a March 2009 Order granting the parties' JMR, vacating the May 2008 decision in part and remanding the issues of service connection for low back, right knee and left hip disorders for compliance with the terms of the JMR.  The Board then remanded the claims to the RO in May 2009 for actions in compliance with the JMR.  

In a March 2010 decision, the Board once again denied the Veteran's claims.  The Veteran appealed the decision, and the Court issued an Order in October 2010 that granted the parties' JMR, vacating the decision and remanding the matters for compliance with the terms of the JMR.

The Board then remanded the case to the RO for actions in compliance with the Court's Order in March 2011, February 2012 and May 2012.  The development included March 2011 and  May 2012 requests for "a medical examination by a board of orthopedists, on a fee basis if necessary, . . .  in order to determine the nature and likely etiology of the claimed low back, left hip and right knee disorders."  (Emphasis in original).  The requested examination was conducted in October 2012.  

Through it most recent decision in June 2013, the Board denied the Veteran's claims of entitlement to service connection for low back, left hip, and right knee disorders, all as secondary to his service-connected left knee disability.  

In a November 2014 Memorandum Decision, the Court vacated the Board's denial of the aforementioned claims.  In pertinent part (and as well explained more fully below), the Court determined that the Board provided an inadequate statement of reasons or bases for its reliance upon the October 2012 VA examination.

The Board has reviewed the Veteran's paper claims file as well as the Veterans Benefit Management System (VBMS) and the "Virtual VA" (VVA) files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, pursuant to the Board's remand instructions in March 2011 and May 2012, the Board requested "a medical examination by a board of orthopedists, on a fee basis if necessary, . . .  in order to determine the nature and likely etiology of the claimed low back, left hip and right knee disorders."  (Emphasis in original).  Said examination was conducted in October 2012.

Upon review of the examination report, the Board finds that remand of this case is necessary in order to obtain an addendum opinion to clarify the October 2012 examiner's opinions (if feasible) or, in the alternative, to obtain a new examination.  Specifically, evidence of record includes a March 1996 letter from Cecil B. Knox, III, M.D., Medical Director of Southwest Virginia Physical Medicine and Rehabilitation, P.C., which stated in part that "[d]ue to the chronic nature of his left knee derangement and then-right knee pathology(subsequent to overuse scenario secondary to limited function and weight-bearing tolerance in the left knee), it is my opinion that [his] current condition all relates back to his initial left knee, service-related, problem.  His right knee problems started after he began offloading his left knee, due to the internal arrangements previously noted. This precipitated both the degenerative changes in his right knee (which resulted in a meniscal tear) and his progressive somatic dysfunction involving his sacroiliac joints and piriformis myospasms secondary to his low back pain."  Dr. Knox concluded that "[i]f it had not been for his left knee problems, it is my opinion that [the Veteran] would not be having any problems whatsoever in his right knee, low back or hips."  

Also of record is a November 1998 letter from Dr. Knox, which stated that the Veteran's service-connected left knee disability continued to be the major causative factor in his continued chronic pain symptomatology, including his low back pain as well as his bilateral lower extremity symptomatology (inclusive of his previous right knee surgical intervention which was required due to the ongoing overuse scenario caused by his left knee problems).  

The October 2012 examination report by a panel of three VA orthopedists stated that "there are two letters from Dr. Knox that associate the back pain as being exacerbated by the compensatory biomechanics for pain in the left knee.  However, Dr. Knox does not describe any leg length discrepancy, abnormal gait pattern (he does mention antalgic gait but is not more specific), abnormal shoe wear pattern or other objective finding."  However, the October 2012 examiners stated that based upon their physical examination, the Veteran "walked with an antalgic, moderately slow gait using a cane in his right hand to walk from the surgical clinic waiting room back to the examination room in the orthopaedic clinic."  Later, the examiners commented that the Veteran's "gait was less antalgic than when he was brought from the waiting room to the exam room."  

The board of orthopedists concluded that the Veteran's low back, left hip, and right knee disorders were less likely than not caused by his service-connected left knee condition.  While the VA physicians noted that Dr. Knox did not provide specific discussion regarding the Veteran's antalgic gait, they did not reconcile their statement that the Veteran's gait was "less antalgic" later in the examination with his earlier use of a cane.  Moreover, while the examiners also noted that when the Veteran exited the examination room, "he was walking at a fast pace" and because he did not have the cane in his hands, the examiners "were unable to observe how much he was leaning on it," such was not considered in conjunction with the prior indications of an antalgic gait.  Further consideration and reconciliation of this evidence is needed in order to properly address the effects of the Veteran's gait upon his claims for service connection for right knee, left hip, and low back disorders as secondary to his service-connected left knee disability.   

Additionally, the examiners noted that the soles of the Veteran's shoes "are evenly worn, with the slight exception of an area of about 3 millimeters in width on the lateral portion of the right heel" and that the Veteran informed them the shoes were new at the beginning of the summer.  However, the only discussion of this evidence was the examiners' statement that the Veteran's "gait is not biomechanically altered as evidenced by essentially even wear of his sho[e]s."  Further discussion of this favorable evidence is necessary (i.e., evidence such as how much the Veteran walked daily and how long he wore the shoes, and how the resultant effect of more wear on the right heel versus the left impacts the Veteran's claim for service connection for a right knee disability as secondary to his service-connected left knee disability).  

Finally, regarding the Veteran's right knee, as noted, the examiners opined that the Veteran's "gait is not biomechanically altered as evidenced by essentially even wear of his sho[e]s."  Additionally, regarding the Veteran's low back, the physicians opined that "[t]he lack of a biomechanically altered gait also supports that the back pain is not exacerbated by" the Veteran's service-connected left-knee disorder.  However, the examiners did not reconcile whether or not their observations that the Veterans gait was antalgic was or was not evidence of a biomechanically-altered gait and, if so, the impact of such a gait on his claims for service connection for right knee and low back conditions as secondary to his service-connected left knee disorder.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain and associate with the record any available updated VA treatment records.

2. Next, the AOJ should obtain an addendum opinion by (if available) the same 3 VA orthopedists who conducted the October 2012 VA examination in order to address the issues of service connection for low back, left hip, and right knee disorders, claimed as secondary to the Veteran's service-connected left knee disability.  If the examiners are not available, the RO may obtain the requested opinion by a suitable board of 3 physicians.  An examination is not required unless deemed necessary by the physicians selected to offer the addendum opinion.

3. The examiners are asked to specifically consider the following:  (a) the March 1996 letter from Dr. Knox and (b) the November 1998 letter from Dr. Knox in conjunction with (c) the findings during the October 2012 VA examination by the board of 3 orthopedists that: (i) based upon their physical examination, the Veteran "walked with an antalgic, moderately slow gait using a cane in his right hand to walk from the surgical clinic waiting room back to the examination room in the orthopaedic clinic"; (ii) the Veteran's "gait was less antalgic than when he was brought from the waiting room to the exam room"; and (iii) when the Veteran exited the examination room, "he was walking at a fast pace" and because he did not have the cane in his hands, the examiners "were unable to observe how much he was leaning on it."  Said evidence should be considered and reconciled with the October 2012 examiners' findings in order to properly address the effects of the Veteran's gait upon his claims for service connection for right knee, left hip, and low back disorders as secondary to his service-connected left knee disability.   

4. Next, the examiners should address (i) the October 2012 VA the examiners' finding that the soles of the Veteran's shoes "are evenly worn, with the slight exception of an area of about 3 millimeters in width on the lateral portion of the right heel" and that the Veteran informed them the shoes were new at the beginning of the summer, viewed in conjunction with (ii) the examiners' finding that the Veteran's "gait is not biomechanically altered as evidenced by essentially even wear of his sho[e]s."  Further discussion of this favorable evidence should include evidence such as how much the Veteran walked daily and how long he wore the shoes, and how the resultant effect of more wear on the right heel versus the left impacts the Veteran's claim for service connection for a right knee disability as secondary to his service-connected left knee disability.  

5. Then, the examiners should address (i) the October 2012 VA examiners' opinion that the Veteran's "gait is not biomechanically altered as evidenced by essentially even wear of his sho[e]s" and (ii) the 2012 examiners' opinion that "[t]he lack of a biomechanically altered gait also supports that the back pain is not exacerbated by" the Veteran's service-connected left-knee disorder, reconciling same with the 2012 observations that the Veterans gait was antalgic (i.e., he "walked with an antalgic, moderately slow gait using a cane in his right hand to walk from the surgical clinic waiting room back to the examination room in the orthopaedic clinic" and  the Veteran's "gait was less antalgic than when he was brought from the waiting room to the exam room)."  The cited evidence should address the impact of the Veteran's gait on his claims for service connection for right knee and low back conditions as secondary to his service-connected left knee disorder.  

The claims folder should be made available to the examiners for review.

The examiners are then to opine as to whether it is at least as likely as not that the Veteran's low back, left hip, and right knee disorders are either proximately due to or the result of, or permanently aggravated by the Veteran's service-connected left knee disorder. 

If the VA examiners find that either the Veteran's low back, left hip, and right knee disorders are aggravated by his service-connected left knee disorder, the examiners should indicate to the extent possible the degree of disability ("baseline") of the Veteran's low back, left hip, and right knee disorders prior to aggravation and the current degree of disability of the low back, left hip, and right knee disorders.  

The examiners should note that aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

The examiners should provide a complete rationale for their opinion with references to the evidence of record.  

6. When the development requested has been completed, the AOJ should readjudicate the appeal in light of any additional evidence added to the claims file. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




